          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

ROSIE BOBO; and AMBER GRAYSON,
Each Individually and on Behalf of
All Others Similarly Situated                          PLAINTIFFS

v.                     No. 4:18-cv-230-DPM

LM WIND POWER BLADES ND, INC.                         DEFENDANT

                              ORDER
     The Court appreciates the parties' careful and thorough joint
report and revised papers. NQ 21. The Court agrees that a hearing is
probably unnecessary. The Court therefore cancels the 5 March 2019
hearing. The Court will study all the new papers and file an Order in
due course.
     So Ordered.


                                     D .P. Marshall Jr.
                                     United States District Judge
